Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated November 12, 2019. Claims 1-25 of the application are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on November 12, 2019 and March 24, 2020 together with lists of patents. The patents have been considered.

Drawings

3.	The drawings submitted on November 12, 2019 are accepted.

Reasons for Allowance



4.	Claims 1-25 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) receiving multi-channel time series data of drilling operations; training a deep neural network (DNN) using the multi-channel time series data to generate a trained deep neural network as part of a computational simulator; seismic data analysis including forward modeling and inversion, to iteratively build a model of a subsurface region of a geologic environment; the modeling framework includes input of various types of information (e.g., seismic, well, geological, etc.) to model evolution of a sedimentary basin; the geological service provider may evaluate the formation using earth models, geophysical models, basin models, petrotechnical models, combinations thereof;  Such models may take into consideration a variety of different inputs, including offset well data, seismic data, pilot well data, other geologic data, etc.; the models and/or the input may be stored in the database maintained by the server and accessed by the geological service provider; the computational framework can include one or more machine learning models for field operations associated with a dynamic system, which can include equipment and environment; deep learning can be implemented using technologies, such as, an optimizer, stochastic gradient descent, unsupervised data pre-training of models to automate feature extraction, transfer functions, large data set(s) size, multiple processors to accommodate considerable computational costs incurred by deep neural network models combined with large datasets, etc.; a DNN can be tuned via one or more parameters, components, etc. for purposes of yielding predictions for drilling time series; layering/types of layers and amount of encoding/compression can be part of tuning a DNN to capture the temporal behavior; a latent space can be constructed via structure of a DNN with a latent space dimension  to be in a range approximately 10 to approximately 50; latent space output can be processed, that reduces dimensionality  to classify states of a dynamic system; latent space output is processed to render graphics to a display that allows a person to visualize one or more states and optionally state transitions of the dynamic system during performance of drilling operations (Ye et al., U.S. Patent Application Publication 2019/0147125 A1);
(2) the structure and properties of geological formations is important for a wide variety of applications in the management, monitoring and rehabilitation of boreholes and wells; estimating the anisotropic parameters of geologic formations; the data acquisition unit receives, processes or stores seismic data collected by the receivers; interpreting the collected seismic survey data; using differential evolution (DE) and anisotropic ray tracing (ART) to extract anisotropic parameters; using estimates of various model parameters; The processor implements a DE algorithm or other perturbation algorithm, genetic algorithm, or inversion algorithm to minimize  the mismatches between the measured first P wave arrival times and the times. of travel that were calculated through the stepped model using ART; by minimizing this difference between observed and synthetic data (using, e.g. , an error function or an objective function), various embodiments can generate more realistic staged environment parameters; processor generating a master population; each member of the parent population includes a set of model parameters describing a stepped model of the geologic formation; the parent population may comprise solutions generated; the model parameters include an acoustic wave propagation velocity along an axis of symmetry within each respective layer of the geological formation, and the anisotropic parameters  along the axis of symmetry. of each layer of the geological formation (Amit et al., French Patent FR 3035723 A1, Published November 2016);
(3) using a deep neural network of the variational autoencoder type to construct a parametric low­ dimensional base model for parameterization of complex binary geological media; random draws from an uncorrelated standard normal distribution yield model realizations with spatial characteristics that are in agreement with the training set; the dimensionality reduction (DR) approach outperforms principle component analysis (PCA), optimization-PCA (and discrete cosine transform (OCT); use of DR techniques for unconditional geostatistical simulation of a channelized prior model; the construction of parameterization requires a training set of several tens of thousands of prior model realizations, the DR approach is more suited for probabilistic (or deterministic) inversion than for unconditional (or point-conditioned) geostatistical simulation; probabilistic inversions of 2D steady-state and 3D transient hydraulic tomography data are used to demonstrate the DR-based inversion; for the 2D case study, the performance is superior compared to current state-of-the-art multiple-point statistics inversion by sequential geostatistical resampling (SGR); inversion results for the 3D application are also encouraging; autoencoders (AE) are generative, which means that, after appropriate training, they can be used to generate new pattern realizations that are consistent with those found in a given set of (training) features; only the class of AEs formed by the so­called variational autoencoders (VAE) can use white noise as input to generate new patterns; in a geostatistical context, this implies that the VAE can be trained such that it randomly generates new geologic model realizations that honor the higher-order statistics found in a set of training images (Laloy et al., “Inversion using a new low-dimensional representation of complex binary geological media based on a deep neural network”, October 2017); and
(4) the development of surrogate models for uncertainty quantification and propagation in problems governed by stochastic PDEs using a deep convolutional encoder-decoder network in a similar fashion to approaches considered in deep learning for image-to-image regression tasks; a Bayesian approach to convolutional neural nets; a variational gradient descent algorithm is scaled to deep convolutional networks to perform approximate Bayesian inference on millions of uncertain network parameters; this approach achieves state of the art performance in terms of predictive accuracy and uncertainty quantification in Bayesian neural networks as well as techniques that include Gaussian processes and ensemble methods even when the training data size is relatively small; to evaluate the performance of this approach, standard uncertainty quantification tasks are used for flow in heterogeneous media using limited training data consisting of permeability realizations; to alleviate the stochastic input dimensionality, assume that the given input data lie on an embedded non-linear manifold within the higher-dimensional space; this intrinsic dimensionality is captured by dimensionality reduction techniques such as the Karhunen---Loeve expansion (KLE, autoencoders. probabilistic methods like variational auto-encoders, Gaussian process latent variable models; many dimensionality reduction models are unsupervised learning problems; the classical approach to uncertainty quantification is to first reduce the dimensionality of the input to obtain a low-dimensional latent representation, then to build a regression model from this latent representation to the output; KLE was used for dimensionality reduction of the permeability field and then GP was performed as independent task for Bayesian regression; this approach was taken one step further with the probabilistic mappings from input to latent space and from latent space to output being modeled by generalized linear models both trained simultaneously using stochastic variational inference; one of the approaches for handling high-dimensional data is to learn the latent input representation automatically by supervision with the output; the encoder network extracts the multi--scale features from the input data which are used by the decoder network to reconstruct the output fields (Zhu et al., “Bayesian deep convolutional encoder-decoder networks for surrogate modeling and uncertainty quantification”, April 2018).


None of these references taken either alone or in combination with the prior art of record discloses a method for modeling a subsurface region, specifically including:
(Claim 1) “using the decoder within an objective function to replace output-space variables of the decoder with latent-space variables, wherein a dimensionality of the output-space variables is greater than a dimensionality of the latent-space variables;
performing an inversion by identifying one or more minima of the objective function to generate a set of prospective latent-space models for the subsurface region;
identifying one or more geologic axes for parameters of the geologically plausible models; 
identifying prospective latent-space models relating to maxima and minima along the geologic axes;
estimating an uncertainty in the set of prospective latent-space models based on the maxima and minima along the geologic axes" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method for modeling a subsurface region, specifically including:
(Claim 10) " using the decoder within an objective function to replace output-space variables of the decoder with latent-space variables, wherein a dimensionality of the output-space variables is greater than a dimensionality of the latent-space variables;
performing an inversion by identifying one or more minima of the objective function to generate a set of prospective latent-space models for the subsurface region;
using dropout layers within the autoencoder to generate an ensemble of decoders; and 
estimating an uncertainty in the set of output-space models based on the ensemble of decoders " in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a method for modeling a subsurface region, specifically including:
(Claim 11) " using the decoder within an objective function to replace output-space variables of the decoder with latent-space variables, wherein a dimensionality of the output-space variables is greater than a dimensionality of the latent-space variables;
performing an inversion by identifying one or more minima of the objective function to generate a set of prospective latent-space models for the subsurface region " in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method for modeling a subsurface region, specifically including:
(Claim 12) " using the decoder within an objective function to replace output-space variables of the decoder with latent-space variables, wherein a dimensionality of the output-space variables is greater than a dimensionality of the latent-space variables;
performing an inversion by identifying one or more minima of the objective function to generate a set of prospective latent-space models for the subsurface region " in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method of hydrocarbon management, specifically including:
(Claim 19) " using the decoder within an objective function to replace output-space variables of the decoder with latent-space variables, wherein a dimensionality of the output-space variables is greater than a dimensionality of the latent-space variables;
performing an inversion by identifying one or more minima of the objective function to generate a set of prospective latent-space models for the subsurface region;
identifying one or more geologic axes for parameters of the geologically plausible models; identifying prospective latent-space models relating to maxima and minima along the geologic axes;
estimating an uncertainty in the set of prospective latent-space models based on the maxima and minima along the geologic axes" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	July 11, 2022